Citation Nr: 0007422	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-14 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than January 21, 
1998 for the award of a 10 percent rating for shell fragment 
wound scars of the right arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from December 1981 to 
November 1993.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On a VA Form 646 dated in October 1998 the veteran's 
representative disagreed with the effective dates assigned 
for 10 percent ratings for shell fragment wound scars of the 
face and of the right lower extremity.  Since the RO has not 
had an opportunity to issue a statement of the case with 
regard to those issues, they are not before the Board on 
appeal at this time.  Those issues are referred to the RO for 
issuance of a statement of the case.


FINDINGS OF FACT

1.  The RO granted service connection for shell fragment 
wound scars of the right arm and assigned a zero percent 
rating in a rating action in April 1995.

2.  The veteran did not file a timely appeal following that 
decision.

3.  The veteran filed a claim for an increased rating for 
shell fragment wound scars of the right arm in January 1998.

4.  The veteran has not presented any evidence showing an 
increase in his disability resulting from shell fragment 
wound scars of the right arm within the year prior to January 
1998.

5.  He was awarded a 10 percent rating for shell fragment 
wound scars of the right arm effective as of the date of 
receipt of his claim for an increased rating for that 
disability.


CONCLUSION OF LAW

The criteria for an award of a compensable rating for shell 
fragment wound scars of the right arm prior to January 21, 
1998 are not met.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.105, 3.155, 3.157, 3.400(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran sustained multiple shrapnel wound injuries as the 
result of a land mine blast while serving in Operation Desert 
Storm in Iraq.  Those wounds included wounds to the right arm 
which resulted in ulnar nerve damage.

In November 1993 the veteran filed a claim for service 
connection for several disabilities including residuals of 
injuries to the right arm.  He stated that he had scars on 
the right arm which were visible to the eye.  In a rating 
action in December 1993 the RO granted service connection for 
residuals of shrapnel wounds of the right arm with ulnar 
nerve damage and assigned a 40 percent rating.  

In a letter received in October 1994 the veteran stated that 
he was getting compensation only for his right arm injury and 
not for scarring on the right arm.  In a rating action in 
April 1995 the RO granted service connection for shell 
fragment wound scars of the right arm and assigned a zero 
percent rating.  The veteran was notified of that 
determination and of his right to appeal the decision.  He 
did not initiate an appeal within one year after issuance of 
that notification.

On January 21, 1998 the RO received a claim for compensation 
benefits for the veteran's scars of the right arm.  In a 
rating action in June 1998 the RO granted a 10 percent rating 
for residuals of shell fragment wound scars of the right arm.  
That rating was awarded effective January 21, 1998.  

A 10 percent rating is provided for superficial scars which 
are tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118 Codes 
7803, 7804 (1999).  A 10 percent rating is provided for 
moderately disfiguring scars of the head, face or neck.  38 
C.F.R. § 4.118 Code 7800 (1999)  There is no provision for 
award of compensation benefits for disfigurement resulting 
from scars other than those on the head, face or neck.  

The effective date of award of benefits based upon the 
veteran's claim for increase is controlled by the provisions 
of 38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§ 3.400(a), (o) (1999).  Those sections provide that an award 
of increased compensation is payable from the date of receipt 
of claim or the date entitlement arose, whichever is later, 
except that payment may be made from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from that date.  

In this case, the evidence does not show that there was a 
time during the year prior to receipt of the veteran's claim 
on January 21, 1998 as of which it can be said that it was 
factually ascertainable that an increase in disability had 
occurred.  Additionally, the record does not show that the 
veteran received an examination or treatment which could 
qualify as an earlier claim for increase, or that he 
submitted any correspondence which could be considered to be 
an informal claim.  38 C.F.R. §§ 3.155, 3.157 (1999).  

The April 1995 decision of the RO, which granted service 
connection for shell fragment wound scars of the right arm 
and assigned a zero percent rating, was not appealed by the 
veteran and became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104 (1999).  That decision can be reviewed only 
on a showing of clear and unmistakable error.  38 C.F.R. 
§§ 3.105, 3.400(o) (1999).  However, the veteran has not 
asserted that there was clear and unmistakable error in the 
April 1995 rating action which assigned a zero percent rating 
for residuals of shell fragment wound scars of the right arm.  
In the absence of error in that decision, there is no basis 
for paying compensation benefits for shell fragment wound 
scars of the right arm prior to January 21, 1998 in this 
case.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law and not the evidence is dispositive, the Board should 
deny an appeal because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  The veteran in this case has failed 
to allege facts which meet the criteria set forth in the law 
or regulations and, accordingly, his claim must be denied.  


ORDER

The claim for entitlement to an effective date earlier than 
January 21, 1998 for the award of a 10 percent rating for 
shell fragment wound scars of the right arm is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

